Citation Nr: 1445162	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's lumbar spine ankylosing spondylosis.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1964 to July 1966.  

In September 2010, the Board of Veterans' Appeals (Board) granted service connection for lumbar spine ankylosing spondylosis.  This matter came before the Board on appeal from a December 2010 rating decision of the Appeals Management Center (AMC) which established service connection for lumbar spine ankylosis spondylosis; assigned a 20 percent evaluation for that disability; and effectuated the award as of April 4, 2006.  In March 2014, the RO denied a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of the initial evaluation for the Veteran's lumbar spine ankylosing spondylosis and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In August 2014, the Veteran submitted a written statement which may be reasonably construed as an informal claim for an increased evaluation for his service-connected right lower extremity radiculopathy.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts on appeal that a 100 percent schedular evaluation is warranted for his lumbar spine disorder as that disorder prevents him from working and necessitated his retirement from his employment with VA.  

The clinical documentation of record is in conflict as to whether the Veteran has actual or functional ankylosis of the lumbar spine.  A November 2013 written statement from G. Slagle, M.D., conveys that "it is of my professional opinion at this point that this man has completely lost any ability to flex, extend, or laterally rotate his thoracic and lumbar spine."  The report of an April 2014 VA spine examination states that the Veteran exhibited a lumbar spine range of motion of forward flexion to 40 degrees, no extension, lateral flexion to 5 degrees, bilaterally, and rotation to 10 degrees, bilaterally, with pain and no spinal ankylosis.  The VA examiner indicated concurrently that the Veteran exhibited no additional limitation of motion with repetitive testing and "with repetitive use, his back pain and radiculopathy get worse, but he cannot estimate any additional loss of [range of motion]."  A July 2014 written statement from R. Hardy, M.D. states that the Veteran "has a history of ankylosing spondylitis resulting in chronic low back pain and significant loss of spinal range of motion as a result of fusion of the spine resulting from the ankylosing spondylitis."  

Given such conflicting clinical findings, the Board is unable to discern whether the Veteran has lumbar spine ankylosis or its functional equivalent.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board concludes that further VA evaluation is necessary in resolving the issues raised by the instant appeal.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated April 2014 is not of record.  

In March 2014, the RO denied a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The July 2014 statement of Dr. Hardy states that the Veteran is 100 percent disabled and unable to maintain any gainful employment.  As such TDIU entitlement is again raised and must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbar spine disorder after April 2006 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact G. Slagle, M.D., R. Hardy, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and severity of his service-connected lumbar spine ankylosing spondylosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has actual ankylosis of the lumbar spine or its functional equivalent.  The examiner should further express an opinion as to the impact of the Veteran's lumbar spine ankylosing spondylosis upon his vocational pursuits.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due to the service-connected lumbar spine disability.

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of an initial evaluation in excess of 20 percent for the Veteran's lumbar spine ankylosing spondylosis and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 

U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

